Citation Nr: 0327002	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for spondylosis and degenerative disc disease at L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a left ankle sprain with degenerative 
changes.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right ankle sprain with degenerative 
changes.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome on the left.

5.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right patella.

6.  Entitlement to an initial rating in excess of 10 percent 
for asthma.

7.  Entitlement to an initial compensable rating for the 
residuals of fractures of the right fourth and fifth fingers 
with degenerative changes.  

8.  Entitlement to an initial compensable rating for the 
residuals of the left fifth finger with degenerative changes.

9.  Entitlement to an initial compensable rating for 
spondylosis and degenerative disc disease at C5-C6.

10.  Entitlement to an initial compensable rating for shin 
splints on the left.

11.  Entitlement to an initial compensable rating for shin 
splints on the right.

12.  Entitlement to an initial compensable rating for the 
residuals of a dislocated right shoulder.

13.  Entitlement to an initial compensable rating for the 
residuals of a stress fracture of the tibia and fibula.

14.  Entitlement to an initial compensable rating for 
allergic rhinitis.

15.  Entitlement to an initial compensable rating for the 
residuals of a procedure to remove a polyp from the left 
nostril.

16.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, retired in 
April 2000, after more than twenty two years of active 
honorable service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  

In its May 2000 rating decision, the RO denied entitlement to 
increased ratings for spondylosis and degenerative disc 
disease of the cervical and lumbar spines.  Those issues are 
the subject of a remand at the end of this decision.

In its May 2000 rating decision, the RO also denied 
entitlement to service connection for the following:  left 
shoulder disability; left forearm disability; right forearm 
disability; left hip disability; right hip disability; the 
residuals of a stress fracture of the right tibia and fibula; 
hypertension; hemorrhoids; and epididymitis.  Those 
disabilities are also the subject of a remand at the end of 
this decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left ankle 
sprain with degenerative changes is manifested primarily by 
complaints of pain, stiffness in the morning, and slight 
weakness against resistance to internal and external 
rotation.

2.  The veteran's service-connected residuals of a right 
ankle sprain with degenerative changes is manifested 
primarily by complaints of pain, stiffness in the morning, 
and slight weakness against resistance to internal and 
external rotation.
3.  The veteran's service-connected patellofemoral syndrome 
on the left is manifested primarily by complaints of pain, 
especially in cold weather; stiffness and/or discomfort with 
prolonged sitting or on negotiating stairs; and crepitus.

4.  The veteran's service-connected chondromalacia of the 
right patella is manifested primarily by complaints of pain, 
especially in cold weather; stiffness and/or discomfort with 
prolonged sitting or on negotiating stairs; and crepitus.

5.  The veteran's service-connected asthma, for which he uses 
an inhaler, is manifested primarily by complaints of 
exacerbations on exertion or in cold weather; a forced 
expiratory volume after one second (FEV1) of 74 percent of 
predicted and a ratio of FEV1 to forced vital capacity of 79 
percent of predicted.

6.  The veteran's service-connected residuals of fractures of 
the right fourth and fifth fingers with degenerative changes 
are manifested primarily by subjective complaints.  

7.  The veteran's service-connected residuals of the left 
fifth finger with degenerative changes are manifested 
primarily by subjective complaints.

8.  The veteran's service-connected shin splints on the left 
are manifested primarily by pain and stiffness, particularly 
in the morning.

9.  The veteran's service-connected shin splints on the right 
are manifested primarily by pain and stiffness, particularly 
in the morning.  

10.  The veteran's service-connected residuals of a 
dislocated right shoulder are manifested primarily by 
crepitus.

11.  The veteran's service-connected residuals of a stress 
fracture of the tibia and fibula are manifested primarily by 
pain and stiffness, particularly in the morning.  

12.  The veteran's service-connected allergic rhinitis is 
manifested primarily by subjective complaints.
13.  The veteran's service-connected residuals of a procedure 
to remove a polyp from the left nostril are manifested 
primarily by subjective complaints.

14.  The veteran's service-connected headaches are manifested 
primarily by subjective complaints.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the residuals of a left ankle sprain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, 
Diagnostic Code (DC) 5010-5271 (2003).

2.  The criteria for an initial rating in excess of 10 
percent for the residuals of a right ankle sprain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, DC 
5010-5271 (2003).

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome on the left have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, DC 5299-5024 (2003).

4.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, DC 5299-5024 (2003).

5.  The criteria for an initial rating in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.97, DC 6602 (2003).

6.  The criteria for an initial compensable rating for the 
residuals of fractures of the right fourth and fifth fingers 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40-4.42, 4.45, 4.69, 4.71a, DC 5299-5024 
(2003).

7.  The criteria for an initial compensable rating for the 
residuals of fractures of the left fifth finger have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40-4.42, 4.45, 4.69, 4.71a, DC 5299-5024 (2003).

8.  The criteria for an initial compensable rating for shin 
splints on the left have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, DC 
5099-5022 (2003).

9.  The criteria for an initial compensable rating for shin 
splints on the right have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, DC 
5099-5022 (2003).

10.  The criteria for an initial compensable rating for the 
residuals of a dislocated right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.40-4.42, 4.45, 4.69, 4.71a, DC 5299-5203 (2003).

11.  The criteria for an initial compensable rating for the 
residuals of a stress fracture of the left tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40-4.42, 4.45, 4.69, 4.71a, DC 5299-5262 
(2003).

12.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.31, 4.97, DC 6522 (2003).

13.  The criteria for an initial compensable rating for the 
residuals of a procedure to remove a polyp from the left 
nostril have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.20, 4.31, 4.97, DC 6899-6820 (2003).

14.  The criteria for an initial compensable rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.20, 4.124a, DC 8199-8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  That change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-2100 
(2000).  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  
By virtue of information sent to the veteran in his claim (VA 
Form 21-526), received in February 2000, the Statements of 
the Case (SOC's); and the Supplemental Statements of the Case 
(SSOC's); and a letter, dated in March 2001, the veteran and 
his representative were notified of evidence necessary to 
substantiate his increased rating claims.  Indeed, the SSOC 
issued in April 2002 sets forth provisions of 38 C.F.R. 
§ 3.159.  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; the report of 
an examination performed for the VA in February 2000; and 
records from a military medical facility, reflecting the 
veteran's treatment in November 2000 and March 2001.  
Although the veteran has also been informed of his right to 
have a hearing in association with his appeal, he has 
declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence has 
been obtained and associated with the claims folder.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence which could be used to 
support any of his claims for increased ratings.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  

As noted above, the VCAA requires that VA notify you of any 
information or evidence that is necessary to prove your 
claims.  In March 2001, the RO sent you such notice and gave 
you a period of 60 days to respond to that letter.  Recently, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that VA cannot deny a claim 
without giving a claimant one year to submit the requested 
information or evidence.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3rd 1339 (2003).  

After reviewing the Federal Circuit's holding, the Board 
finds that letter sent to the veteran in March 2001, did not 
violate the notice requirements and time limits for response 
set forth in the VCAA.  Indeed, the VCAA notice sent to the 
veteran stated that if the RO did not hear from the veteran 
within 60 days, it would continue to process (emphasis added) 
the appeal.  It did not state that the case would be decided 
if the RO did not hear from him within 60 days.  In fact, no 
further decisions were issued in the veteran's case until 
April 2002, more than one year after the VCAA notice was 
sent.  Therefore, the VCAA notice was not defective and did 
not violate the Court's holding in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3rd 1339 (2003).  

II.  Facts and Analysis

The veteran seeks entitlement to increased initial ratings 
for his multiple service-connected disabilities, i.e., the 
residuals of a left ankle sprain with degenerative changes; 
the residuals of a right ankle sprain with degenerative 
changes; patellofemoral syndrome on the left; chondromalacia 
of the right patella; asthma; the residuals of fractures of 
the right fourth and fifth fingers with degenerative changes; 
the residuals of the left fifth finger with degenerative 
changes; shin splints on the left; shin splints on the right; 
the residuals of a dislocated right shoulder; the residuals 
of a stress fracture of the tibia and fibula; allergic 
rhinitis; the residuals of a procedure to remove a polyp from 
the left nostril; and headaches.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a DC, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  

The RO's May 2000 decision on appeal, which granted 
entitlement to service connection for the various 
disabilities at issue was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A.  The Ankles

The veteran seeks an initial rating in excess of 10 percent 
for his left ankle sprain with degenerative changes and for 
his right ankle sprain with degenerative changes.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate DC's for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003. 

Limitation of motion of the ankle is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, DC 5271.  A 10 percent 
rating is warranted for moderate limitation of motion, while 
a 20 percent rating is warranted for marked limitation of 
motion.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

A review of the evidence discloses that in service in March 
1999, the veteran sprained his left ankle while running.  
Although he experience increased swelling and a decreased 
range of motion, those manifestations had resolved by the 
time of his January 2000 retirement examination.  He did 
complain of bilateral ankle pain and reported a history of a 
right ankle injury in 1981; however, his lower extremities 
were found to be normal.

Since service, the veteran's bilateral ankle disability has 
been manifested primarily by complaints of left ankle pain 
and stiffness and by slight weakness to resistance when 
performing external and internal rotation (See the report of 
the examination performed for the VA in February 2000.).  
Although the veteran reports that his ankles turn easily when 
running on uneven pavement, he does not demonstrate any other 
abnormal findings in either ankle.  Indeed, his posture is 
normal, and his gait is unremarkable.  Moreover, his range of 
ankle motion is reportedly normal; and there is no evidence 
swelling, atrophy, deformity, instability, heat, 
discoloration, impaired coordination, lack of endurance, or 
impaired reflexes or sensation associated with his service-
connected ankle disability.  Consequently, the veteran does 
not meet the schedular requirements for a rating in excess of 
10 percent under 38 C.F.R. § 4.71a, DC 5271, nor does he 
demonstrate other functional impairment which could 
potentially warrant a higher evaluation for disability in 
either ankle.  
In arriving at this decision, the Board has considered the 
potential applicability of other DC's in evaluating the 
veteran's ankle disabilities; however, they require the 
presence of ankylosis (38 C.F.R. § 4.71a, DC 5270, 5272), 
malunion (38 C.F.R. § 4.71a, DC 5273), or the residuals of 
surgery (38 C.F.R. § 4.71a, DC 5270).  No such manifestations 
are present with respect to either of the veteran's ankles.  

B.  The Knees

The veteran seeks an initial rating in excess of 10 percent 
for his left knee disability, classified as patellofemoral 
syndrome.  He also seeks entitlement to an initial rating in 
excess of 10 percent for his right knee disability, 
classified as chondromalacia of the patella.

The RO has rated the veteran's knee disabilities by analogy 
to tenosynovitis under 38 C.F.R. § 4.71a, DC 5024.  DC 5024 
directs that such disabilities be rated as arthritis (either 
traumatic or degenerative) on the basis of limitation of 
motion under the appropriate DC's for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  

Limitation of knee motion is rated in accordance with 
38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  A noncompensable 
evaluation is warranted when flexion is limited to 60 degrees 
or when extension is limited to 5 degrees.  A 10 percent 
rating is warranted when flexion is limited to 45 degrees or 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. § 4.71a, DC 5257.  Under that 
DC, a 10 percent rating is warranted for slight knee 
impairment, manifested by recurrent subluxation or lateral 
instability, while a 20 percent rating is warranted for 
moderate impairment.  

A review of the evidence discloses that during his last year 
of service, the veteran was treated for complaints of 
bilateral knee pain, and consideration was given to a 
diagnosis of a strain or tear of the right medical meniscus.  
A consultation with the Orthopedic Service in January 2000 
revealed that the veteran's knees were stable with a full 
range of motion and no effusion.  During his retirement 
examination that month, the veteran continued to complain of 
knee pain, even at rest, and it was noted that he 
demonstrated crepitus in both knees. 

Since service, the veteran's primary manifestations of his 
bilateral knee disability have consisted primarily of pain 
and stiffness, particularly in cold weather or with prolonged 
sitting or when negotiating stairs (report of examination 
performed for the VA in February 2000).  Other than crepitus 
in each knee, however, the veteran demonstrates few, if any, 
objective manifestations.  Indeed, his posture is normal, and 
his gait is unremarkable.  Moreover, his range of knee motion 
is reportedly normal, bilaterally; and there is no evidence 
swelling, atrophy, deformity, instability, heat, 
discoloration, impaired coordination, lack of endurance, or 
impaired reflexes or sensation associated with either of his 
service-connected knee disabilities.  Although MRI's, 
performed in March 2001, confirm bilateral knee 
abnormalities, primarily characterized as, hyaline 
irregularities, there is no evidence of any associated 
decrease in function other than that which was reported 
during the February 2000 VA examination.  Consequently, the 
veteran does not meet the schedular requirements for a rating 
in excess of 10 percent under 38 C.F.R. § 4.71a, DC 5024, nor 
does he demonstrate other functional impairment which could 
potentially warrant a higher evaluation for disability in 
either knee.  

In arriving at this decision, the Board has considered the 
potential applicability of other DC's in evaluating the 
veteran's knee disabilities; however, they require the 
presence of ankylosis (38 C.F.R. § 4.71a, DC 5256), a 
dislocated semilunar cartilage (38 C.F.R. § 4.71a, DC 5258), 
or nonunion or malunion of the tibia or fibula (38 C.F.R. 
§ 4.71a, DC 5270), none of which are present in association 
with the veteran's bilateral knee disability.

C.  Asthma

The veteran also seeks an initial rating in excess of 10 
percent for asthma.  

Asthma is rated in accordance with 38 C.F.R. § 4.97, DC 6602.  
A 10 percent rating is warranted when the forced expiratory 
volume after one second (FEV-1) is 71 to 80 percent of 
predicted; when the ratio of FEV-1/forced vital capacity 
(FVC) is 71 to 80 percent; or when intermittent inhalational 
or oral bronchodilator therapy is required. A 30 percent 
rating is warranted when the FEV-1 is 56 to 70 percent of 
predicted: when the FEV-1/FVC is 56 percent to 70 percent; or 
when daily inhalational or oral bronchodilator therapy is 
required; or when inhalational anti-inflammatory medication 
is required. 

During his January 2000 service retirement examination, the 
veteran reported a history of sensitive airways, especially 
during tobacco use and a history of exercise induced 
restrictive airway disease.  During his February 2000 VA 
examination, he also reported exacerbations of asthma in cold 
weather.  His pulmonary function tests were consistent with 
asthma and revealed an FEV-1 of 74 percent of predicted and a 
ratio FEV-1/FVC of 79 percent of predicted.  It was also 
noted that he used an inhaler as needed.  Thus under all 
three of the applicable criteria, the veteran's asthma 
warrants a 10 percent schedular disability rating.  There is 
no evidence which more nearly reflects the criteria for the 
next higher evaluation; and, therefore, such disability is 
properly evaluated at this time. 

D.  The Fourth and Fifth Fingers on the Right and the Fifth 
Finger on the Left

The veteran seeks an initial compensable rating for the 
residuals of fractures of the right fourth and fifth fingers 
with degenerative changes and the left fifth finger.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the veteran is 
right handed.

The disabilities of the veteran's fingers have been rated as 
arthritis.  As above, that disorder is rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003. 

When the veteran filed his claim, limitation of motion of the 
ring and little fingers was rated in accordance with 
38 C.F.R. § 4.71a, DC's 5219 and 5223.  A 10 percent rating 
was warranted for favorable ankylosis of the ring and little 
fingers of the major or minor hand.  A 20 percent rating is 
warranted for unfavorable ankylosis of those fingers.  Absent 
extremely unfavorable ankylosis, which was to be rated as 
amputation, ankylosis of the little finger individually was 
to receive a noncompensable rating under 38 C.F.R. § 4.71a, 
DC's 5227.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the 
following rules were observed:  

1.  Ankylosis of both the 
metacarpophalangeal (MCP) and proximal 
interphalangeal joints (PIP), with either 
joint in extension or in extreme flexion, 
was rated as amputation. 

2.  Ankylosis of both the MCP and PIP 
joints, even though each was individually 
in a favorable position, was rated as 
unfavorable ankylosis. 

3.  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination was made on the basis of 
whether motion is possible within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating was for favorable 
ankylosis, otherwise unfavorable.  

38 C.F.R. 4.71a, DC 5216-5227 (1999). 

During the pendency of the appeal, the VA promulgated changes 
in the regulations applicable to rating ankylosis and 
limitation of motion of the hands.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002) (effective August 26, 2002 and codified 
at 38 C.F.R. § 4.71a, DC's 5219, 5223, and 5227).  Those 
changes are potentially relevant in rating the veteran's 
service-connected residuals of fractures of the right fourth 
and fifth fingers with degenerative changes and residuals of 
the left fifth finger with degenerative changes.  

Under the new regulations, the criteria set forth in 
38 C.F.R. § 4.71a, DC's 5219 and 5223 did not change.  Under 
38 C.F.R. § 4.71a, DC 5227, the previous criteria remained in 
effect; however, consideration was also given as to whether 
an additional evaluation was warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Under the new regulations, the tables concerning "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: 
FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS'' were removed from 38 C.F.R. § 4.71a.  In their 
place was added the following provisions relevant to the 
veteran's claim.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand

(1) For the ring and little fingers (digits IV and V), zero 
degrees of flexion represents the fingers fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits IV through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the ring and little fingers:

(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

During the VA examination in February 2000, the veteran 
reported that the fractures of his right and left fingers had 
healed.  He noted that from time to time, he dislocated the 
fourth finger on his right hand.  Although X-rays confirmed 
the presence of degenerative changes in the fourth finger of 
the right hand, he did not demonstrate any objective 
abnormalities with respect to either hand.  Indeed, his hands 
and fingers appeared normal without instability or abnormal 
motion.  He was able to make a fist with good hand strength 
on both sides and had a normal range of motion of all of his 
fingers, bilaterally.  Moreover, there was no evidence of 
swelling, deformity, lack of coordination or endurance, heat, 
discoloration.  Finally, it was noted that he could use both 
hands for grasping, pushing, pulling, writing, buttoning 
clothing, and picking up small objects.  Such evidence shows 
that the veteran has good function of his hands and fingers, 
bilaterally.  Absent any evidence of amputation, unfavorable 
or favorable ankylosis, limitation of motion; interference 
with other digits; or interference with overall function of 
the hand, compensable ratings are not warranted for the 
residuals of fractures of the right fourth and fifth fingers 
or for the residuals of the left fifth finger under the old 
or new criteria.  

E.  Shin Splints

The veteran seeks an initial compensable rating for shin 
splints on the right and left.  

The RO has rated the veteran's shin splints by analogy to 
periostitis under 38 C.F.R. § 4.71a, DC 5022.  DC 5022 in 
turn notes that such disability will be rated as arthritis on 
the basis of limitation of motion under the appropriate DC's 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003, 5010.  In this regard, it should be noted 
that the criteria for a compensable rating for limitation of 
motion of the ankle or knee or instability of the knee are 
set forth above.  

A review of the evidence discloses that the veteran's shin 
splints are manifested primarily by complaints of pain.  
Although the report of the recent VA examination, shows that 
he occasionally takes medication for the pain in the anterior 
tibia, there is evidence, that his shin splints impair his 
ability to function.  Indeed, his posture is normal, and his 
gait is unremarkable.  Moreover, his range of ankle and knee 
motion is reportedly normal; and there is no evidence of 
swelling, atrophy, deformity, instability, heat, 
discoloration, impaired coordination, lack of endurance, or 
impaired reflexes or sensation associated with either shin.  
In fact, there is no evidence that his shin splints have a 
negative impact on any of his joints.  Absent any evidence of 
impaired function due to shin splints, or other evidence that 
the veteran meets or more nearly approximates the criteria 
for a compensable evaluation, the veteran's claim for an 
increased rating is denied.

F.  The Right Shoulder

The veteran seeks entitlement to an initial compensable 
evaluation for his service-connected residuals of a 
dislocated right shoulder.  The RO has rated that disability 
by analogy to 38 C.F.R. § 4.71a, DC 5203.  A 10 percent 
rating is warranted for nonunion of the clavicle or scapula 
without loose movement or for malunion of the clavicle or 
scapula.  In other cases, impairment of the clavicle or 
scapula will be rated on impairment of function of the 
contiguous joint. 

Limitation of motion of the arm is rated under 38 C.F.R. § 
4.71a, DC 5201.  A 20 percent rating is warranted when motion 
of the major arm is limited to shoulder level.  

Also potentially applicable to the evaluation of the 
veteran's left shoulder disability is 38 C.F.R. § 4.71a, DC 
5202.  Under that code, a 20 percent evaluation is warranted 
for malunion of the humerus, major arm, with moderate 
deformity or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  

During his service retirement examination, the veteran 
reported that he had dislocated his right shoulder in service 
and that he had received chiropractic care for that 
disability.  On examination, he demonstrated crepitus in that 
shoulder.  

During his VA examination after service, the veteran 
continued to report right shoulder problems and what he 
stated was associated pain in his neck.  Despite such 
complaints, he demonstrated good arm strength, bilaterally, 
as well as a normal range of shoulder motion without pain.  
Moreover, X-rays of both shoulders were within normal limits, 
and there was no evidence of swelling, atrophy, deformity, 
instability, heat, discoloration, impaired coordination, lack 
of endurance, or impaired reflexes or sensation associated 
with his right shoulder.  

Absent any evidence of impaired function or other evidence 
that the veteran meets or more nearly approximates the 
criteria for a compensable evaluation, the veteran's claim 
for a compensable increased rating for the service-connected 
residuals of right shoulder dislocation is denied.  38 C.F.R. 
§ 4.31.

G.  The Left Tibia and Fibula

The veteran seeks an initial compensable rating for the 
residuals of a stress fracture of the left tibia and fibula.

The RO has rated the veteran's residuals of a stress fracture 
of the left tibia and fibula by analogy to 38 C.F.R. § 4.71a, 
DC 5262.  A 10 percent rating is warranted for impairment of 
the tibia and fibula, manifested by malunion with slight knee 
or ankle disability. 

Potentially applicable in rating the veteran's residuals of a 
stress fracture of the left tibia and fibula are 38 C.F.R. 
§ 4.71a, DC 5260 and 5261 for limitation of motion of the leg 
and 38 C.F.R. § 4.71a, DC 5271 for limitation motion of the 
ankle.  The criteria associated with those DC's has been set 
forth above.

A review of the evidence discloses that the veteran has daily 
pain in his anterior tibia for which he occasionally takes 
medication.  Although X-rays taken during the February 2000 
VA examination are compatible with a subacute/old stress 
fracture of the proximal shaft of the left tibia, there is no 
evidence of malunion or non-union of the tibia or fibula.  
Moreover, there is no evidence that such findings are 
productive of any limitation of function.  Indeed, his 
posture is normal, and his gait is unremarkable.  Moreover, 
his range of ankle and knee motion is reportedly normal; and 
there is no evidence of swelling, atrophy, deformity, 
instability, heat, discoloration, impaired coordination, lack 
of endurance, or impaired reflexes or sensation.  In fact, 
there is no evidence that the old stress fracture of the left 
tibia has a negative impact on any of his joints.  Absent any 
evidence of impaired function due to such fracture, or other 
evidence that the veteran meets or more nearly approximates 
the criteria for a compensable evaluation, the veteran's 
claim for an increased rating is denied.

H.  Allergic Rhinitis and Left Nasal Polyp

The veteran seeks an initial compensable evaluation for 
allergic rhinitis and for the residuals of a procedure to 
remove a left nasal polyp.  

The RO has rated the residuals of a procedure to remove a 
left nasal polyp by analogy to benign new growths of any 
specified part of the respiratory system.  38 C.F.R. § 4.97, 
DC 6820.  That DC states that such disability will be 
evaluated on the basis of any resulting interference with 
respiration, using any applicable analogous rating code.  

Allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6522.  
A 10 percent rating is warranted for allergic rhinitis 
without nasal polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

During his January 2000 retirement examination, the veteran 
reported eye pain associated with allergic rhinitis and that 
he received treatment for recurrent symptoms.  A left nasal 
polyp was noted by history; however, there were no abnormal 
findings related to the nose or sinuses, and specifically no 
findings of allergic rhinitis.  

During his February 2000 VA examination, the veteran reported 
that he had had a left nasal polyp cauterized in service and 
that he now had an annual nasal infection.  There was 
evidence that his septum was deviated to the right but no 
evidence that it was in any way related to his service-
connected allergic rhinitis or to his left nasal polyp.  
Other than the deviated septum, there was no evidence of any 
obstruction, including nasal polyps, and no evidence of 
allergic rhinitis.  Absent such findings, there is no 
reasonable basis for a compensable rating for allergic 
rhinitis or for the residuals of a procedure to remove a left 
nasal polyp.  

J.  Headaches

The veteran seeks an initial compensable evaluation for his 
service-connected headaches.

The RO has rated the veteran's service-connected headache 
disability by analogy to migraines.  38 C.F.R. 4.124a, DC 
8100.  A noncompensable rating is warranted for attacks which 
average less than one every two months over the last several 
months.  A 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months. 

During his service retirement examination, the veteran 
reported that he had headaches, especially with sinusitis.  
He noted that they resolved with over the counter medication 
and conservative treatment.  He also reported a history of 
brief concussions in service while playing sports, such as 
football and soccer.  The examiner stated that there were no 
neurologic sequelae to suggest a brain injury; and indeed, a 
neurologic evaluation was normal.

During his February 2000 VA examination, the veteran reported 
headaches associated with the residuals of his dislocated 
right shoulder.  The findings continued to be negative for 
any neurologic abnormalities however, and the veteran 
reported that Midrin was effective in treating his headaches.  

Despite the fact that the veteran has a diagnosis of headache 
disability, there is no evidence that the such headaches are 
prostrating in nature.  Moreover, there are no treatment 
records, employment records, or other documentation showing 
an average of one headache in two months over the last 
several months.  Absent such evidence, there is no reasonable 
basis for a compensable evaluation for the veteran's service-
connected headache disability.

III.  Additional Considerations

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
various service-connected disabilities have been generally 
consistent since May 1, 2000, the date that service 
connection became effective.  Accordingly, there is no basis 
to invoke the principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
any or all of the veteran's service-connected disabilities at 
issue.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2003).  Rather, the record shows that the 
manifestations of his service-connected disabilities are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 




ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a left ankle sprain with degenerative 
changes is denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right ankle sprain with degenerative 
changes is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome on the left is denied.

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the right patella is denied.

Entitlement to an initial rating in excess of 10 percent for 
asthma is denied.

Entitlement to an initial compensable rating for the 
residuals of fractures of the right fourth and fifth fingers 
with degenerative changes is denied.  

Entitlement to an initial compensable rating for the 
residuals of the left fifth finger with degenerative changes 
is denied.

Entitlement to an initial compensable rating for shin splints 
on the left is denied.

Entitlement to an initial compensable rating for shin splints 
on the right is denied.

Entitlement to an initial compensable rating for the 
residuals of a dislocated right shoulder is denied.

Entitlement to an initial compensable rating for the 
residuals of a stress fracture of the tibia and fibula is 
denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to an initial compensable rating for the 
residuals of a procedure to remove a polyp from the left 
nostril is denied.

Entitlement to an initial compensable rating for headaches is 
denied.


REMAND

In May 2000, the RO denied the veteran's claims of 
entitlement to service connection for the following:  left 
shoulder disability; left forearm disability; right forearm 
disability; left hip disability; right hip disability; the 
residuals of a stress fracture of the right tibia and fibula; 
hypertension; hemorrhoids; and epididymitis.  Those claims 
were found to be not well grounded.  The following month, the 
RO notified the veteran of that decision.

In September 2000, the veteran's Notice of Disagreement (NOD) 
was received with respect to the denials of service 
connection.  

In December 2000, the RO noted that it would have to 
readjudicate the service connection issues, because the 
concept of well-groundedness had been negated by the VCAA.

By a rating action in January 2003, the RO granted 
entitlement to service connection for hemorrhoids and 
assigned a 10 percent rating for that disability, effective 
May 1, 2000.  The RO denied entitlement to service connection 
for the following disabilities:  left shoulder disability; 
left forearm disability; right forearm disability; left hip 
disability; right hip disability; the residuals of a stress 
fracture of the right tibia and fibula; hypertension; and 
epididymitis.  

In March 2003, the veteran was notified that the increased 
rating issues and the service connection issues which had 
been the subject of his September 2000 NOD would continue on 
appeal.  That month, the RO also issued the veteran an SOC 
with respect to his service connection issues.  In the cover 
letter, the RO stated that it was enclosing VA Form 9 which 
the veteran had to submit to perfect his appeal with respect 
to any of the service connection issues.  The RO noted that 
the veteran had 60 days from the date of the letter to file 
his appeal.  In the alternative, the RO noted that the 
veteran had the remainder, if any, of the one year period 
from the date of the letter notifying him of the action he 
sought to appeal.  The initial letter notifying him that 
service connection had been denied for the noted disabilities 
had been sent to him in June 2000.  Thus, the one year period 
had expired.  

Following the issuance of the March 2003 SOC, an NOD was not 
received with respect to any of the issues concerning service 
connection.  On its face, it appears that those decisions 
became final and that the Board has no jurisdiction over 
those issues.  38 U.S.C.A. §§ 7104(a), 7105(c) (West 1991); 
38 C.F.R. §§ 20.101, 20.1103 (2002).  In light of the March 
2003 letter, however, which had assured the veteran that such 
issues continued on appeal, the Board is of the opinion that 
the veteran had been misled into believing that he needed to 
do nothing more to perfect the appeal with respect to the 
service connection issues.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that the submission of an NOD initiated the appellate process 
and that the Board could then take certain steps to correct 
procedural irregularities.   Manlincon v. West, 12 Vet. App. 
238 (1999).  Such correction is warranted in this case.

With respect to the claims of increased initial ratings for 
the veteran's service-connected spondylosis and degenerative 
disc disease at C5-C6, a review of the record discloses that 
such disability is rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5003-5290.  His service-connected spondylosis and 
degenerative disc disease at L5-S1 is rated in accordance 
with 38 C.F.R. § 4.71a, DC 5003-5292.  While such DC's are 
appropriate for rating those disorders, the Board notes that 
38 C.F.R. § 4.71a, DC 5293 my also be appropriate to rate 
degenerative disc disease in his cervical and lumbar spines.  

During the pendency of this appeal, the VA promulgated 
changes in the regulation applicable to rating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Those 
changes became effective September 23, 2002; however, the 
veteran has not been apprised of those changes.
Inasmuch as the veteran's claim was filed before the 
regulatory changes occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00.  In so 
doing, it may be necessary for the Board to apply both the 
former and current versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003).

The veteran's service medical records show that during the 
year prior to his retirement, he was treated on several 
occasions for complaints involving his cervical and lumbar 
spines.

During the February 2000 VA examination, the examiner 
evaluated the extent of the veteran's service-connected 
disabilities of the cervical and lumbar spines.  The veteran 
reported neck pain and daily, intermittent low back 
discomfort and stiffness getting out of a chair.  X-rays 
revealed minimal lower lumbar spondylosis with developing 
degenerative disc disease and facet arthropathy at L5-S1.  X-
rays also showed localized spondylosis and early degenerative 
disc disease at C5-C6.

In November 2000 and March 2001, the veteran was treated at a 
military medical facility, in part, for treatment of his 
service-connected low back disability.  In November 2000, the 
veteran demonstrated tenderness and a muscle spasm in his low 
back, and an MRI in March 2001 revealed more widespread 
damage to the lumbar spine than had been previously 
demonstrated.

In light of the foregoing, further development of the 
evidence is warranted prior to further appellate 
consideration.  Accordingly, the case is remanded for the 
following actions:

1.  Reissue the veteran an SOC concerning 
the claims of entitlement to service 
connection for the following 
disabilities:  left shoulder disability; 
left forearm disability; right forearm 
disability; left hip disability; right 
hip disability; the residuals of a stress 
fracture of the right tibia and fibula; 
hypertension; and epididymitis.  The 
veteran must be informed that in order to 
perfect his appeal, he must file a timely 
and adequate substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2002).  If a timely and adequate 
substantive appeal is not filed, the 
foregoing service connection claims 
should not be certified to the Board.  
If, however, a timely substantive appeal 
is filed, those issues should be returned 
to the Board for further appellate 
consideration.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 202 
(2002).  

2.  Schedule the veteran for orthopedic 
and neurologic examinations to determine 
the extent of his service connected 
spondylosis and degenerative disc disease 
at L5-S1 and the extent of his service-
connected spondylosis and degenerative 
disc disease at C5-C6.  All indicated 
tests and studies must be performed and 
any necessary consultations must be 
scheduled.  The claims file must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
file has, in fact, been reviewed.  

With respect to the veteran's 
disabilities of the cervical and lumbar 
spines, the examiner must identify the 
chronic and orthopedic and neurologic 
manifestations in each area.  Chronic 
orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  

The examiner must state the range of 
motion in each area and interpret the 
extent of any limitation of motion, e.g., 
slight, moderate, or severe.  If the 
veteran has ankylosis in either or both 
the cervical and lumbar areas, the 
examiner must state whether it is 
favorable or unfavorable.  

The examiner must render an opinion as to 
the degree of disability caused by the 
veteran's cervical spine disorder and by 
his lumbar spine disorder, e.g., 
postoperative, cured; mild; moderate, 
manifested by recurring attacks; severe, 
manifested by recurring attacks with 
intermittent relief; and pronounced.  
Manifestations associated with pronounced 
impairment may include persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc.  In cases of pronounced impairment, 
there is little intermittent relief.

With respect to the veteran's service-
connected cervical and lumbar spine 
disabilities, the examiner must state the 
duration of any incapacitating episodes 
during the twelve months prior to the 
examination, e.g. a total duration of at 
least one week but less than two weeks; a 
total duration of at least two weeks but 
less than four weeks; a total duration of 
at least four weeks but less than six 
weeks, or a total duration of at least 
six weeks.  

An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

If intervertebral disc syndrome is 
present in more than one spinal segment, 
the examiner must evaluate each segment 
separately, provided that the effects in 
each spinal segment are clearly distinct.  

With respect to the veteran's service-
connected disabilities in his cervical 
and lumbar spines, the examiner must 
describe the extent of any 
incoordination, weakened movement, and/or 
excess fatigability.  The examiner must 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner must express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner must so state.  

Finally, with respect to the veteran's 
service-connected disabilities in his 
cervical and lumbar spines, the examiner 
must provide an opinion, with complete 
rationale, as to the effect, if any, that 
those disabilities have, individually and 
collectively on the veteran's ability to 
obtain/retain substantially gainful 
employment.  

3.  When all of the foregoing actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to increased ratings for his 
service-connected spondylosis and 
degenerative disc disease at L5-S1 and 
for his service-connected spondylosis and 
degenerative disc disease at C5-C6.  In 
so doing, the RO must ensure compliance 
with the recently enacted VCAA.  The RO 
must also consider all potentially 
applicable DC's, including but not 
limited to, the current and former 
provisions of 38 C.F.R. § 4.71a, DC 5293.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



